Citation Nr: 1805878	
Decision Date: 01/30/18    Archive Date: 02/07/18

DOCKET NO.  12-02 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a bladder condition, to include as secondary to a service-connected spinal disability.


ORDER

Entitlement to service connection for detrusser instability (bladder condition), to include as secondary to a service-connected spinal disability is granted.


FINDING OF FACT

The Veteran's detrusser instability is related to his service-connected lumbosacral strain with transitional vertebra disability.



CONCLUSION OF LAW

The criteria for service connection for detrusser instability have been met. 38 U.S.C. §§ 1101, 1110, 1131, 1154, (West 2014); 38 C.F.R. § 3.303, 3.304, 3.310 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran served on active duty from July 1977 to January 1982.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Atlanta, Georgia Regional Office (RO).

The Veteran and her spouse testified before the Board at an August 2015 hearing at the RO. A transcript of the hearing is of record.

The issue was remanded in a February 2016 Board remand for further development.

In the February 2016 remand, the Board also remanded the issue of entitlement to service connection for migraine headaches for further development. Subsequently, in a June 2016 rating decision, the RO granted the Veteran's claim for entitlement to service connection for migraine headaches. As such, the claim for entitlement to service connection for migraine headaches is no longer before the Board on appeal.

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).


Entitlement to service connection for a bladder condition, to include as secondary to a service-connected spinal disability

The Veteran contends that she has a bladder condition related to her service-connected spinal disability.

A disability may be service connected on a secondary basis if it is proximately due to or the result of a service-connected disease or injury; or, if it is aggravated beyond its natural progress by a service-connected disease or injury. 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.310 (a), (b).

The question for the Board is whether the Veteran's current diagnosis of detrusser instability (bladder condition) is caused or aggravated by his service-connected lumbosacral strain with transitional vertebra disability.

The Board finds that the competent, credible, and probative evidence establishes that the Veteran's detrusser instability is caused by his service-connected lumbosacral strain with transitional vertebra disability.

Private treatment records from an April 2002 urodynamic procedure reflects a medical note from Dr. J.M.B. with an assessment of the Veteran's detrusor instability being most likely secondary to her back injury.

An August 2015 private treatment note reflects the Veteran with frequent fecal and urinary incontinence possibly due to nerve damage from spinal stenosis and lumbar spine. 

The Veteran was provided a VA medical examination in May 2016. The nurse practitioner opined that the Veteran's detrusor instability was less likely than not incurred in or caused by her service or service-connected disability. The nurse practitioner explained that the etiology of detrusor instability has been associated with congenital causes, aging, stress incontinence, and bladder outlet obstruction. 

In an October 2016 private medical letter from the Veteran's urologist, Dr. C. G. noted that the Veteran's symptoms of urinary frequency and urgency incontinence began immediately after her back injury during active service. Dr. C. G. further noted that the Veteran subsequently experienced fecal incontinence, in which he explained is associated with a neurological injury. Additionally, Dr. C. G. explained the Veteran's neurogenic bladder dysfunction would be consistent with her back disability.

In light of the objective clinical medical evidence, and the Veteran's credible and competent statements in support of the claim, the Board finds that the evidence is at least in equipoise regarding service connection for Veteran's detrusser instability and will resolve reasonable doubt in favor of the Veteran. See 38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). Accordingly, service connection for Veteran's detrusser instability is granted. 38 U.S.C. § 5107 (b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).



____________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	Brandon A. Williams, Associate Counsel

Copy mailed to:  [Drew Early, Attorney]
Department of Veterans Affairs


